DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The amendments filed April 22, 2021 have been entered. Accordingly, claims 1-21 are currently pending and have been examined. Claim 5 has been cancelled by Applicant. Claims 1and 3 are amended by applicant, claims 7-21 are newly presented. The previous specification objection has been withdrawn due to amended claims by applicant. The previous drawing objections have been withdrawn due to amended claims and newly accepted drawings dated 04/22/2021. However, a new grounds of rejection has been made due to applicant’s amended and new claims. For the reason(s) set forth below, applicant’s arguments have not been found persuasive. The action is Final.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the top wall (element 16) of the frame, a channel of the tensioning member, a flange of the body section of the tensioning member, and a flange of the leg section of the tensioning member, a sprocket fixedly mounted to a threaded rod” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the 
Claim Objections
Claim 1 there is a period between the terms “rotatable shafts” and “a tensioning member”.  Examiner respectfully requests appropriate correction is required.
Claims 6 and 7 objected to because of the following informalities:  The word “removably” is not spelled correctly.  Examiner respectfully requests appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  The claim is deemed indefinite because it appears to be incomplete.  The claim recites “a tensioning member to one of the pair side walls” is unclear as to the relationship between the tensioning member to one of the pair side walls.  Examiner will interpret the claim recitation as “a tensioning member is mounted to one of the pair side walls”, as cited in instant specification Pg.2 ll.5-6.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Francis(US Patent No. 4,103,589, hereinafter "Francis") in view of Anderson, deceased et al. (US Patent No. 4,809,961, hereinafter "Anderson") in further view of Kim(US Pub No 2011/0201465 A1, hereinafter "Kim")

Regarding claim 1,
Francis discloses
 a turning device comprising: a frame(1, comprised of 3,6,8, Col.2 ll.13-21) having a plurality of rotatable shafts(9)) that extend through the frame(“extend through frame” via frame element 8 as illustrated in Fig.2, Col.2 ll.18-22);
a motor(16) connected to a first end(upper end of element 9 in Fig.2) of one of the plurality of rotatable shafts(9)(“connected” at least via elements 11,31,26 as illustrated in Fig.2, and Fig.3, Col.2 ll.35-39);
a mounting dowel(18) connected to second ends(lower end of element 9 in Fig.2) of each of the plurality of rotatable shafts(“connected to each” shaft via element 30 as illustrated in Fig.3, Col.2 ll.63-68, Col.3 ll.1-2).

Francis discloses a drive mechanism wherein each shaft(18,26,31) is rotated via spindle(9) which mounts a bevel driving gear(11) engaged by a bevel gear(12) on drive shaft(13) rotated by a motor(16), Col.2 ll.23-26, ll.30-34)



However, Francis is silent on

 a continuous chain operatively connected to the plurality of rotatable shafts,

 a tensioning member is mounted to the frame; the tensioning member has a body section with a flange and a leg section with a flange; wherein the flange of the body section and the flange of the leg section form a channel through which the continuous chain is received.

Regarding “a continuous chain”, Francis instead discloses a drive mechanism using a gear structure rotating the plurality of rotatable shafts.
Anderson also teaches a drive mechanism for rotating shafts could equally be a rack and pinion structure (Fig.6, Col.3 ll.27-34), or  a pulley structure (Fig.7, Col.3 ll.43-51), or 
inter-connected sprockets(30,38,40) which are entrained with a chain(46), (Fig.1,Col.2 ll.61-68), thereby teaching a continuous chain operatively connected to the plurality of rotatable shafts.

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have replaced drive mechanism using a gear structure of Francis with the drive mechanism using sprockets and a continuous chain of Anderson by replacing the drive shaft(13) and bevel gears(12) of Francis with the continuous chain(46) and sprocket(30) of Anderson, and by replacing each driving gear(11) of Francis with the sprockets(38,40) one sprocket at each rotating shaft, wherein elements 38,40 are comprised of bearing elements 41,43 for mounted rotation, on frame elements 20,22 of Anderson for mounted rotation on frame elements 3,8 of Francis(Figs 1-3,Col.2 ll.61-63, Anderson); as a simple substitution of one known element for another the combination of those elements yielding the predictable results of providing a means to rotate the plurality of rotatable shafts, See MPEP 2143.1 (B);

Regarding “a tensioning member”,

Kim further teaches
a tensioning member(1, see annotated figure below) is mounted to the frame(“pivotably supported” and “fixed” to an apparatus, not shown, end of Paras.32, 33, 35 thereby disclosing the tensioning member is also capable of being mounted to the frame of the turning device via elements 20a, 30a, 40a); the tensioning member has a body section(3) with a flange(30) and a leg section(2) with a flange(20); wherein the flange of the body section and the flange of the leg section form a channel(see annotated figure below) through which the continuous chain is received(“received” as illustrated in annotated figure below, last sentence of Paras.32,33).

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Francis, as modified by adding the tensioning member of Kim in order to aid in imparting a proper tension on the chain with minimum space with a simple structure.(last sentence Para.26, end of Para.27)


    PNG
    media_image1.png
    602
    523
    media_image1.png
    Greyscale


Regarding claim 2, Francis, as modified discloses the invention of claim 1.
Francis, as modified discloses
 wherein each of the plurality of rotatable shafts(see annotated figure above, Fig.2 of Francis) have a sprocket(30 of Anderson) fixedly mounted to a threaded rod(18 of Francis, Fig.3, Col.2 ll.58-59, ll.68; Col.3 ll.1-2) with the sprocket(30 of Anderson, Fig.1) having radially extending teeth(as illustrated in Fig.1, Anderson).

Regarding claim 3, Francis, as modified discloses the invention of claim 2.
Francis, as modified discloses
 a pair of bearings(41,43 Anderson, Fig.3) are positioned on each side of the sprocket(38, Anderson, Fig.3) in spaced relation and rotatably mounted(“spaced relation” on frame elements 3,8 of Francis) to the threaded rod(of Francis, as cited in claim 2 above).

Regarding claim 4, Francis, as modified discloses the invention of claim 1.
Francis, as modified discloses
 the mounting dowel(18) has a ridge(24) that extends around a diameter of the mounting dowel(18)(element 24 surrounds the outermost ends of element 19, Fig.3, Col.2 ll.53-57).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Francis in view of Anderson and Kim, and in further view of Kashihara (US 2002/0023582 A1, hereinafter "Kashihara").

Regarding claim 6, Francis, as modified discloses the invention of claim 1.
Francis, as modified discloses
a work piece is removably connected to the mounting dowel(a work-piece(49) is in “tight-gripping engagement” with the mounting dowel(18)(Fig.4, Col.3 ll.35-37), and a work-piece(49) is released from the mounting down(19) when in the “open position”(Fig.3, Col.3 ll.47-49))

Francis, as modified is silent on
a tumbler mounting device

Kashihara is also concerned with performing work on rotatable objects.(Abstract)
Kashihara teaches performing work on a plurality of bottles.(Para.27)
Kashihara further teaches a tumbler mounting device(23) comprised of silicone resin is shaped cylindrically (Para.37) and preferably secures holding of the object to be coated.(Para.38)
Therefore Kashihara teaches
a tumbler mounting device(12,23) is removably connected to the mounting dowel(as illustrated in Fig.9, Paras.37-38)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of
the claimed invention to have modified the mounting device of Francis by adding a tumbler
mounting device of Kashihara in order to aid in securely holding the object to be
coated.(Para.38)
Response to Arguments
Applicant's arguments filed 4-22-2021 have been fully considered but they are not persuasive.

On page 6, regarding arguments on rejection of claim 1,
.
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claim 7-21 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Francis, as modified and as described above does not teach, suggest, or make obvious a mounting dowel fixedly mounted to opposing ends of the threaded rod as particularly required by the claim and in combination with the additional elements of the claim.
showing that this is allowable subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Masahumi(US 5,254,164) is concerned with processing a plurality of work pieces
Hayafune(US 5,702,318) is concerned with a chain tensioning member
Logan et al(US 5,284,229) is concerned with a mounting device and method of use

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA MAYNARD whose telephone number is (313)446-6580.  The examiner can normally be reached on 730a-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DM
/DONNA MAYNARD/Examiner, Art Unit 3723                                                                                                                                                                                                        (6/10/2021)

/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723